Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 2/3/2022, have been fully considered and reviewed by the examiner.  The examiner noted the amendment to claim 1 and 21 and the addition of new claim 28.  Claims 1-9 and 21-28 are pending.
Response to Arguments
Applicant's arguments filed 2/3/2022 have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are specifically addressed below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-8, 21-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9738977 by Karim et al.
Claim 1:  Karim discloses a method for forming a film, the method comprising: generating a plasma in a processing volume of a processing chamber to form the film on a substrate (see e.g. Figure 1, column 5, lines 40-45, column 8, lines 37-60);  
introducing, via an inlet port from a first side of the processing chamber, a barrier gas into the processing volume of the processing chamber to generate a gas curtain along one or more edges of the substrate during a period overlapping with generating a plasma in the processing volume (see column 8, lines 37-60, column 9, Figure 3);  and purging (See 103, Figure 14, Figure 3 and accompanying text), via an exhaust port of the processing chamber, the plasma and the barrier gas (see Figure 14 and accompanying text, column 11, lines 25-35, column 9, lines).
See Figure 3 in combination with Figure 14.  Karim discloses a shield to control the flow of the barrier gas (column 11, lines 25-50).  Karim discloses the shield circumscribes the substrate support (see slots apertures, column 11, lines 25-50, see also Figure 3 and accompanying text, where the shield that directs flow, i.e. wall, is around the chamber).  Here, Figure 14 illustrates a slot or apertures and associated pathway leading to this apertures/slot (i.e. the conduit or gas flow path) can reasonably be considered a “shield” within the broad scope of the claim as drafted as such project into the chamber (see pedestal in the chamber) and the gas flows in the first direction upwards and then flow toward the exhaust port in the second direction, opposite the first direction, between the aperture/slot/shield and a side wall of the processing chamber.

	Claim 2:  The processing gas is flowed through a gas distributor prior to plasma generation, which would include ions (See Figure 14 in combination with Figure 1 and 3)
 	Claim 3:  Karim discloses the substrate is disposed on a substrate support of the processing chamber, and wherein the substrate is positioned between the gas distributor and the first side (see Figure 14). 
 	Claim 4:  Karim discloses the flow rate of the barrier gas is based on at least one of a flow rate of the processing gas, a type of the barrier gas, and a type of the processing gas (see column 17, lines 5-10, column 16, lines 4-65).  The scope of the term “based on” is not defined and therefore the prior art discloses adjusting the flow rate and type of barrier gas and therefore these would be based on each other.
	Claim 5:  Karim discloses barrier gas of nitrogen, argon (inert gas) or oxygen (column 18, lines 35-42).
	Claim 7:  Karim discloses generating a gas curtain along the edges of the substrate and discloses increasing the uniformity of the film, fails to disclose increasing uniformity of plasma.  However, the process steps and structure of the claims are taught by the prior art and therefore the results, that is the increase plasma density uniformity would have necessarily 
	Claim 8:  Karim discloses increasing the uniformity of the film (column 17, lines 10-15).
 	Claim 21:  Karim discloses a shield to control the flow of the barrier gas (column 11, lines 25-50).
	Claim 22:  Karim discloses the shield circumscribes the substrate support (see slots apertures, column 11, lines 25-50, see also Figure 3 and accompanying text, where the shield that directs flow, i.e. wall, is around the chamber).
Claim 23: Karim discloses different gases which would have different properties, i.e. electronegativity.
Claim 24:  Karim discloses flow rates of barrier gases less than that of the processing gases (Column 7, lines 55 to Column 8, line 7).
Claim 25:  Karim discloses the barrier gas and plasma are purges via exhaust port on the first side of the chamber (Figure 14 and accompanying text).
Claim 26:   Karim discloses generating a gas curtain along the edges of the substrate and discloses increasing the uniformity of the film, however fails to disclose slows dispersion.  However, the process steps and structure of the claims are taught by the prior art and therefore the results, that is the slowing the dispersion of plasma would have necessarily followed (i.e. reducing the space by adding gases would also slow dispersion relative to the chamber without the barrier gas).
Claim 27:  Karim discloses the flow rate of the barrier gas is based on at least one of a flow rate of the processing gas, a type of the barrier gas, and a type of the processing gas and 
Claim 28, the exhaust in the bottom of the chamber results in a first upwardly direction and second downward direction, i.e. second direction opposite the first direction (See Figure 14 in combination with Figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 22, 24, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karim.
Claims 1-8, 21-28:  Examiner maintains the position as set forth above as it relates to the broadly drafted “shield” requirement.  Additionally, as noted above, Karim discloses generically the flow of the barrier gas upward into the chamber from the pedestal (column 11, lines 25-35, 
Claims 4, 7, 24, 26-27:  Examiner maintains the position as set forth above.  Additionally, Karim discloses the adjustment of the curtain gas to provide any number of benefits and therefore taking the references collectively it would have been obvious to base the flow rate and type of curtain gas to provide the optimum and desired deposition of materials.
Claim 22:  Karim discloses various embodiments include the curtain gas from holes in the susceptor or showerhead or alternatively via walls or other arrangements (i.e. shields) and therefore using a curtain gas that circumscribes the susceptor and uses a structure, i.e. shield that meets the broadly drafted claim, to direct gases would have been obvious as predictable.
Claim 24:  Karim discloses flow rates that meet the claim requirements as discussed above and therefore determination of the appropriate flow rate would have been obvious as predictable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID P TUROCY/             Primary Examiner, Art Unit 1718